KOw

Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 1of11

U.S. Department of Justice FD

US DISTRICT COURT
United States Attorney <> o> 4 n2YL AND
w * IOLA EOE OU RAS AVS le
District of Maryland
Southern Division

Pel APR28 P 358

 

Hollis R. Weisman Mailing Address: Office Location: RECT. 301-344-4029
Assistant United States Attorney 6500 Cherrywood Lane, Suite 200 6406 Ivy Lane, 8” Floor C ih MAIN? 301-344-4433
Hollis. Weisman@usdoj.gov Greenbelt, MD 20770-1249 Greenbelt, MD 20770-1249 AT FAX: 301-344-4516

February 22, 2021

Douglas R. Miller, Esquire

Office of the Federal Public Defender
6411 Ivy Lane, Suite 710

Greenbelt, Maryland 20770

By email: Douglas_Miller@fd.org

Re: United States v. Amanda Y. Scott,
Criminal No. TDC-20-198

Dear Mr. Miller:

This letter, together with the Sealed Supplement, confirms the plea agreement (this
“Agreement”) that has been offered to your client, Amanda Y. Scott (hereinafter “Defendant”), by
the United States Attorney’s Office for the District of Maryland (“this Office”). If the Defendant
accepts this offer, please have the Defendant execute it in the spaces provided below. The
Agreement is entered into and will be submitted to the Court pursuant to Federal Rule of
Criminal Procedure 11(c)(1)(C). If this offer has not been accepted by Monday, March 1, 2021,
it will be deemed withdrawn. The terms of the Agreement are as follows:

Offense of Conviction

1. The Defendant agrees to plead guilty to Count One of the Indictment now pending
against her, which charges the Defendant with theft of government property, in violation of
18 U.S.C. § 641. The Defendant admits that the Defendant is, in fact, guilty of this offense and
will so advise the Court.

Elements of the Offense

2. The elements of the offense to which the Defendant has agreed to plead guilty, and
which this Office would prove if the case went to trial, are as follows: That on or about the time
alleged in the Indictment, in the District of Maryland, (1) the defendant stole, embezzled or
knowingly converted property as described in the Indictment; (2) that the money or property
described in the Indictment belonged to the United States government; (3) that the defendant
acted knowingly and willfully with the intent to deprive the government of the use and benefit of
its property; and (4) that the value of the property was greater than $1,000.
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 2 of 11

 

 

 

 

 

 

 

 

 

 

 

Penalties
3. The maximum sentence provided by statute for the offense to which the Defendant
is pleading guilty is as follows:
Count Statut Minimum | Maximum Supervised | Maximum Special
oun ane Prison Prison Release Fine Assessment
1 "Seat N/A 10 years 3 years $250,000 $100
a. Prison: Ifthe Court orders a term of imprisonment, the Bureau of Prisons

has sole discretion to designate the institution at which it will be served.

b. Supervised Release: If the Court orders a term of supervised release, and
the Defendant violates the conditions of supervised release, the Court may order the Defendant
returned to custody to serve a term of imprisonment up to the entire original term of supervised
release if permitted by statute, followed by an additional term of supervised release.

©. Restitution: The Court may order the Defendant to pay restitution pursuant
to 18 U.S.C. §§ 3663, 3663A, and 3664.

d. Payment: Ifa fine or restitution is imposed, it shall be payable immediately,
unless the Court orders otherwise under 18 U.S.C. § 3572(d). The Defendant may be required to
pay interest if the fine is not paid when due.

é, Forfeiture: The Court may enter an order of forfeiture of assets directly
traceable to the offense, substitute assets, and/or a money judgment equal to the value of the
property subject to forfeiture.

f. Collection of Debts: If the Court imposes a fine or restitution, this Office’s
Financial Litigation Unit will be responsible for collecting the debt. If the Court establishes a
schedule of payments, the Defendant agrees that: (1) the full amount of the fine or restitution is
nonetheless due and owing immediately; (2) the schedule of payments is merely a minimum
schedule of payments and not the only method, nor a limitation on the methods, available to the
United States to enforce the judgment; and (3) the United States may fully employ all powers to
collect on the total amount of the debt as provided by law. Until the debt is paid, the Defendant
agrees to disclose all assets in which the Defendant has any interest or over which the Defendant
exercises direct or indirect control. Until the money judgment is satisfied, the Defendant
authorizes this Office to obtain a credit report in order to evaluate the Defendant’s ability to pay,
and to request and review the Defendant’s federal and state income tax returns. The Defendant
agrees to complete and sign a copy of IRS Form 8821 (relating to the voluntary disclosure of
federal tax return information) and a financial statement in a form provided by this Office.
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 3 of 11

Waiver of Rights

4, The Defendant understands that by entering into this agreement, he surrenders
certain rights as outlined below:

a. If the Defendant had pled not guilty and persisted in that plea, the Defendant
would have had the right to a speedy jury trial with the close assistance of competent counsel.
That trial could be conducted by a judge, without a jury, if the Defendant, this Office, and the
Court all agreed.

b. If the Defendant elected a jury trial, the jury would be composed of twelve
individuals selected from the community. Counsel and the Defendant would have the opportunity
to challenge prospective jurors who demonstrated bias or who were otherwise unqualified, and
would have the opportunity to strike a certain number of jurors peremptorily. All twelve jurors
would have to agree unanimously before the Defendant could be found guilty of any count. The
jury would be instructed that the Defendant was presumed to be innocent, and that presumption
could be overcome only by proof beyond a reasonable doubt.

Cc. If the Defendant went to trial, the Government would have the burden of
proving the Defendant guilty beyond a reasonable doubt. The Defendant would have the right to
confront and cross-examine the Government’s witnesses. The Defendant would not have to
present any defense witnesses or evidence whatsoever. If the Defendant wanted to call witnesses
in defense, however, the Defendant would have the subpoena power of the Court to compel the
witnesses to attend.

d. The Defendant would have the right to testify in the Defendant’s own
defense if the Defendant so chose, and the Defendant would have the right to refuse to testify. If
the Defendant chose not to testify, the Court could instruct the jury that they could not draw any
adverse inference from the Defendant’s decision not to testify.

e. If the Defendant were found guilty after a trial, the Defendant would have
the right to appeal the verdict and the Court’s pretrial and trial decisions on the admissibility of
evidence to see if any errors were committed which would require a new trial or dismissal of the
charges. By pleading guilty, the Defendant knowingly gives up the right to appeal the verdict and
the Court’s decisions.

f. By pleading guilty, the Defendant will be giving up all of these rights,
except the right, under the limited circumstances set forth in the “Waiver of Appeal” paragraph
below, to appeal the sentence. By pleading guilty, the Defendant understands that the Defendant
may have to answer the Court’s questions both about the rights being given up and about the facts
of the case. Any statements that the Defendant makes during such a hearing would not be
admissible against the Defendant during a trial except in a criminal proceeding for perjury or false
statement.

g. If the Court accepts the Defendant’s plea of guilty, the Defendant will be
giving up the right to file and have the Court rule on pretrial motions, and there will be no further

3
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 4 of 11

trial or proceeding of any kind in the above-referenced criminal case, and the Court will find the
Defendant guilty.

h. By pleading guilty, the Defendant will also be giving up certain valuable
civil rights and may be subject to deportation or other loss of immigration status, including possible
denaturalization. The Defendant recognizes that if the Defendant is not a citizen of the United
States, or is a naturalized citizen, pleading guilty may have consequences with respect to the
Defendant’s immigration status. Under federal law, conviction for a broad range of crimes can
lead to adverse immigration consequences, including automatic removal from the United States.
Removal and other immigration consequences are the subject of a separate proceeding, however,
and the Defendant understands that no one, including the Defendant’s attorney or the Court, can
predict with certainty the effect of a conviction on immigration status. The Defendant is not
relying on any promise or belief about the immigration consequences of pleading guilty. The
Defendant nevertheless affirms that the Defendant wants to plead guilty regardless of any potential
immigration consequences.

Advisory Sentencing Guidelines Apply

5. The Defendant understands that the Court will determine a sentencing guidelines
range for this case (henceforth the “advisory guidelines range”) pursuant to the Sentencing Reform
Act of 1984 at 18 U.S.C. § 3551-3742 (excepting 18 U.S.C. § 3553(b)(1) and 3742(e)) and
28 U.S.C. §§ 991 through 998. The Defendant further understands that the Court will impose a
sentence pursuant to the Sentencing Reform Act, as excised, and must take into account the
advisory guidelines range in establishing a reasonable sentence.

Factual and Advisory Guidelines Stipulation

6. This Office and the Defendant stipulate and agree to the Statement of Facts set forth
in Attachment A, which is incorporated by reference herein.

a. This Office and the Defendant further agree that the base offense level is 6,
pursuant to United States Sentencing Guidelines (“U.S.S.G.”) § 2B1.1(a).

b. The offense level is increased by 4 levels, pursuant to U.S.S.G.
§ 2B1.1(b)(1)(C), because the loss was more than $15,000 but less than $40,000.

c, This Office does not oppose a 2-level reduction in the Defendant’s adjusted
offense level pursuant to U.S.S.G. § 3E1.1(a) based upon the Defendant’s apparent prompt
recognition and affirmative acceptance of personal responsibility for the Defendant’s criminal
conduct. This Office may oppose any adjustment for acceptance of responsibility under U.S.S.G.
§ 3E1.1(a) if the Defendant: (i) fails to admit each and every item in the factual stipulation; (ii)
denies involvement in the offense; (iii) gives conflicting statements about the Defendant’s
involvement in the offense; (iv) is untruthful with the Court, this Office, or the United States
Probation Office; (v) obstructs or attempts to obstruct justice prior to sentencing; (vi) engages in
any criminal conduct between the date of this Agreement and the date of sentencing; (vii) attempts
to withdraw the plea of guilty; or (viii) violates this Agreement in any way. If the Defendant
obtains a 2-level reduction, the final offense level will be 8.

4
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 5of11

Ts There is no agreement as to the Defendant’s criminal history and the Defendant
understands that the Defendant’s criminal history could alter the Defendant’s offense level.
Specifically, the Defendant understands that the Defendant’s criminal history could alter the final
offense level if the Defendant is determined to be a career offender or if the instant offense was a
part of a pattern of criminal conduct from which the Defendant derived a substantial portion of the
Defendant’s income.

8. Other than as set forth above, no other offense characteristics, sentencing guidelines
factors, potential departures or adjustments set forth in the United States Sentencing Guidelines
are in dispute or will be raised in calculating the advisory guidelines range.

Rule 11 (c) (1) (C) Plea

9, The parties stipulate and agree pursuant to Federal Rule of Criminal Procedure
11(c)(1)(C) that a sentence of one day imprisonment, followed by 18 months of supervised
release, is the appropriate disposition of this case taking into consideration the nature and
circumstances of the offense, the Defendant’s criminal history, and all of the other factors set
forth in 18 U.S.C. § 3553(a). The defendant shall be entitled to credit for one day already served.
The parties further stipulate and agree that, as a special condition during the first six months of
the 18-month term of supervised release, the defendant would serve a period of 30 days
imprisonment, which may be served intermittently on weekends on a schedule and at a
facility to be determined by the United States Probation Office. This Agreement does not
affect the Court’s discretion to impose any lawful fine or to set any lawful conditions of
probation or supervised release. In the event that the Court rejects this Agreement, except under
the circumstances noted below, either party may elect to declare the Agreement null and void.
Should the Defendant so elect, the Defendant will be afforded the opportunity to withdraw her
plea pursuant to the provisions of Federal Rule of Criminal Procedure 11(c)(5). The parties agree
that if the Court finds that the Defendant engaged in obstructive or unlawful behavior and/or
failed to acknowledge personal responsibility as set forth herein, neither the Court nor the
Government will be bound by the specific sentence contained in this Agreement, and the
Defendant will not be able to withdraw her plea.

Obligations of the Parties

10. At the time of sentencing, this Office and the Defendant will recommend that the
Court impose the agreed-upon sentence of one day imprisonment, followed by 18 months of
supervised release, and that during the first six months of the 18-month term of supervised
release, the defendant shall serve a period of 30 days imprisonment, which may be served
intermittently on weekends at the discretion of the United States Probation Office. The
Defendant may request that the intermittent confinement condition require the United States
Probation Office to select a facility capable of accommodating the Defendant’s medical conditions.
This Office and the Defendant reserve the right to bring to the Court’s attention all information
with respect to the Defendant’s background, character, and conduct that this Office or the
Defendant deem relevant to sentencing, including the conduct that is the subject of any counts of
the Indictment. At the time of sentencing, this Office will move to dismiss any open counts against
the Defendant.
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 6 of 11

Forfeiture

11. The Defendant understands that the Court may enter an Order of Forfeiture as part
of the Defendant’s sentence, and that the Order of Forfeiture may include assets directly traceable
to the offenses, substitute assets, and/or a money judgment equal to the value of the property
derived from, or otherwise involved in, the offenses.

12. Specifically, but without limitation on the Government's right to forfeit all property
subject to forfeiture as permitted by law, the Defendant agrees to forfeit to the United States all of
the Defendant's right, title, and interest in the following items that the Defendant agrees constitute
money, property, and/or assets derived from or obtained by the Defendant as a result of, or used
to facilitate the commission of, the Defendant’s illegal activities: a money judgment for at least
$34,867.07 in U.S. currency.

13. The Defendant agrees to consent to the entry of orders of forfeiture for the property
described herein and waives the requirements of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment. This Office agrees to seek the
Attorney General’s approval to apply forfeited assets to the Defendant’s Restitution Order.

14. The Defendant agrees to assist fully in the forfeiture of the property described
above. The Defendant agrees to disclose all assets and sources of income, to consent to all requests
for access to information related to assets and income, and to take all steps necessary to pass clear
title to the forfeited assets to the United States, including executing all documents necessary to
transfer such title, assisting in bringing any assets located outside of the United States within the
jurisdiction of the United States, and taking whatever steps are necessary to ensure that assets
subject to forfeiture are made available for forfeiture.

15. The Defendant waives all challenges to any forfeiture carried out in accordance
with this Agreement on any grounds, including any and all constitutional, legal, equitable,
statutory, or administrative grounds brought by any means, including through direct appeal, habeas
corpus petition, or civil complaint. The Defendant will not challenge or seek review of any civil
or administrative forfeiture of any property subject to forfeiture under this Agreement, and will
not assist any third party with any challenge or review or any petition for remission of forfeiture.

Restitution

16. The Defendant agrees to the entry of a restitution order for the full amount of the
victim’s losses, which the parties stipulate is at least $34,867.07 in U.S. currency. The Defendant
agrees that, pursuant to 18 U.S.C. §§ 2248, 3663, 3663A, 3563(b)(2), and 3583(d), the Court may
order restitution of the full amount of the actual, total loss caused by the offense conduct set forth
in the factual stipulation, including the victim’s losses as defined at 18 U.S.C. § 2248(b)(3). The
total amount of restitution shall be due immediately and shall be ordered to be paid forthwith. Any
payment schedule imposed by the Court establishes only a minimum obligation. Defendant will
make a good faith effort to pay any restitution. Regardless of Defendant’s compliance, any

6
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 7 of 11

payment schedule does not limit the United States’ ability to collect additional amounts from
Defendant through all available collection remedies at any time. The Defendant further agrees
that the Defendant will fully disclose to this Office, the probation officer, and to the Court, subject
to the penalty of perjury, all information (including but not limited to copies of all relevant bank
and financial records) regarding the current location and prior disposition of all funds obtained as
a result of the criminal conduct set forth in the factual stipulation. The Defendant further agrees
to take all reasonable steps to retrieve or repatriate any such funds and to make them available for
restitution. If the Defendant does not fulfill this provision, it will be considered a material breach
of this Agreement, and this Office may seek to be relieved of its obligations under this Agreement.

Collection of Financial Obligations

17. The Defendant expressly authorizes this Office to obtain a credit report in order to
evaluate the Defendant’s ability to satisfy any financial obligation imposed by the Court. In order
to facilitate the collection of financial obligations to be imposed in connection with this
prosecution, the Defendant agrees to disclose fully all assets in which the Defendant has any
interest or over which the Defendant exercises control, directly or indirectly, including those held
by a spouse, nominee or other third party. The Defendant will promptly submit a completed
financial statement to the United States Attorney’s Office for the District of Maryland, in a form
this Office prescribes and as it directs. The Defendant promises that the financial statement and
disclosures will be complete, accurate and truthful, and understands that any willful falsehood on
the financial statement will be a separate crime and may be punished under 18 U.S.C. § 1001 by
an additional five years’ incarceration and fine.

Waiver of Appeal

18. In exchange for the concessions made by this Office and the Defendant in this plea
agreement, this Office and the Defendant waive their rights to appeal as follows:

a. The Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291
or any other statute or constitutional provision, to appeal the Defendant’s conviction on any ground
whatsoever. This includes a waiver of all right to appeal the Defendant’s conviction on the ground
that the statute(s) to which the Defendant is pleading guilty is unconstitutional, or on the ground
that the admitted conduct does not fall within the scope of the statute(s), to the extent that such
challenges legally can be waived.

b. If the Court imposes the agreed-upon term of imprisonment and supervised
release, the Defendant and this Office knowingly and expressly waive all rights conferred by 18
U.S.C. § 3742 to appeal whatever sentence is imposed (including any term of imprisonment, fine,
term of supervised release, or order of restitution) for any reason (including the establishment of
the advisory sentencing guidelines range, the determination of the Defendant’s criminal history,
the weighing of the sentencing factors, and any constitutional challenges to the calculation and
imposition of any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
condition of supervised release).
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 8 of 11

Q, The Defendant waives any and all rights under the Freedom of Information
Act relating to the investigation and prosecution of the above-captioned matter and agrees not to
file any request for documents from this Office or any investigating agency.

Defendant’s Conduct Prior to Sentencing and Breach

19. Between now and the date of the sentencing, the Defendant will not engage in
conduct that constitutes obstruction of justice under U.S.S.G. § 3C1.1; will not violate any federal,
state, or local law; will acknowledge guilt to the probation officer and the Court; will be truthful
in any statement to the Court, this Office, law enforcement agents, and probation officers; will
cooperate in the preparation of the presentence report; and will not move to withdraw from the
plea of guilty or from this Agreement.

20. If the Defendant engages in conduct prior to sentencing that violates the above
paragraph of this Agreement, and the Court finds a violation by a preponderance of the evidence,
then: (i) this Office will be free from its obligations under this Agreement; (ii) this Office may
make sentencing arguments and recommendations different from those set out in this Agreement,
even if the Agreement was reached pursuant to Rule 11(c)(1)(C); and (iii) in any criminal or civil
proceeding, this Office will be free to use against the Defendant all statements made by the
Defendant and any of the information or materials provided by the Defendant, including
statements, information, and materials provided pursuant to this Agreement, and statements made
during proceedings before the Court pursuant to Rule 11 of the Federal Rules of Criminal
Procedure. A determination that this Office is released from its obligations under this Agreement
will not permit the Defendant to withdraw the guilty plea. The Defendant acknowledges that the
Defendant may not withdraw the Defendant’s guilty plea—even if made pursuant to Rule
11(c)(1)(C)—if the Court finds that the Defendant breached the Agreement. In that event, neither
the Court nor the Government will be bound by the specific sentence or sentencing range agreed
and stipulated to herein pursuant to Rule 11(c)(1)(C).

Entire Agreement

21. This letter, together with the Sealed Supplement, constitutes the complete plea
agreement in this case. This letter, together with the Sealed Supplement, supersedes any prior
understandings, promises, or conditions between this Office and the Defendant. There are no other
agreements, promises, undertakings, or understandings between the Defendant and this Office
other than those set forth in this letter and the Sealed Supplement. No changes to this Agreement
will be effective unless in writing, signed by all parties and approved by the Court.
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 9 of 11

If the Defendant fully accepts each and every term and condition of this Agreement, please
sign and have the Defendant sign the original and return it to me promptly.

Very truly yours,

Robert K. Hur
United States Attorney

af i
PR ‘
¥, ‘,

Abas lig

Ah op fm

Kghad’ fp 0

 

By: Hollis R. Weisman
Assistant United States Attorney

I have read this Agreement, including the Sealed Supplement, and carefully reviewed every
part of it with my attorney. I understand it, and I voluntarily agree to it. Specifically, I have
reviewed the Factual and Advisory Guidelines Stipulation with my attorney, and Ido not wish to
change any part of it. I am completely satisfied with the repyésentation of re

 

3-1-2021
Date Amanda Y. Scott

 

I am the Defendant’s attorney. I have carefully reviewed every part of this Agreement,
including the Sealed Supplement with the Defendant. The Defendant advises me that the
Defendant understands and accepts its terms. To my knowledge, the Defendant’s decision to enter
into this Agreement is an informed and voluntary one.

March 1, 2021 Zl Uti

Date Dougfas R. Miller, Esq.
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 10 of 11

ATTACHMENT A
STIPULATION OF FACTS

The undersigned parties stipulate and agree that if this case had proceeded to trial, this
Office would have proven the following facts beyond a reasonable doubt. The undersigned parties
also stipulate and agree that the following facts do not encompass all of the evidence that would
have been presented had this matter proceeded to trial.

The Army and Air Force Exchange Service (““AAFES”) is a retail entity with stores
located on military posts and bases throughout the United States, including in Maryland,
Virginia and the District of Columbia. AAFES is exclusively for the benefit of active and retired
military members and their dependents. Merchandise, including clothing, electronics, toiletries
and furnishings, is the property of the United States until purchased by the consumer.

Between in or about November 2019 and February 2020, the Defendant, AMANDA Y.
SCOTT (“SCOTT”), visited stores run by AAFES located at Joint Base Andrews in Maryland,
Fort Belvoir in Virginia, and Joint Base Anacostia-Bolling in the District of Columbia. SCOTT
had been issued letters authorizing her to shop at AAFES stores on behalf of a relative who was
a military veteran, however she was not authorized to make purchases on her own behalf.

While in the AAFES locations, SCOTT made purchases of merchandise. For each
purchase, SCOTT presented a check drawn from an account at Woodforest National Bank,
made out to “Exchange,” and signed in her own name. Every check bounced, some for non-
sufficient funds and some because the account was “frozen/blocked.” SCOTT never made
payment for the merchandise she bought at the three AAFES stores.

SCOTT?’s relative died on January 4, 2020, and the funeral took place on January 15, 2020.

On January 17, 2020, SCOTT personally appeared at the AAFES store at Joint Base
Andrews, where she applied for and obtained a Military Star (“MilStar”) credit card account.
SCOTT opened the account using the name of her relative, including her relative’s address,
Social Security number, and date of birth. SCOTT represented in the credit card application that
she had a monthly salary of $3,500.

Twice on January 17, 2020, and once on January 19, 2020, SCOTT made purchases
using the MilStar card in her relative’s name.

Almost every individual transaction was for just under $1,000. The total value of the

merchandise obtained by SCOTT was $33,992.07 and AAEFS incurred $875 in returned check
fees, for a total loss of $34,867.07.

* OK O&K
Case 8:20-cr-00198-TDC Document 36 Filed 04/28/21 Page 11 of 11

SO STIPULATED:

 

 

Hollis R. Weisman
Assistayxtt United State e

 

 

Amanda Y. Scott
Defendant

Zl ti

Dougfas R. Miller, Esq.
Counsel for Defendant

11
